DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/11/2021. The examiner acknowledges the amendments to claims 1, 7-8, 10-12, and 13-20. Claim 5 is withdrawn. Claims 3-4 and 6 are cancelled. Claims 1-2 and 7-20 are subject to examination hereinbelow.  
NOTE: Claim 12 has been amended from the claims filed 07/16/2020 to depend upon claim 0, however it is improperly labeled “ORIGINAL.”

Response to Arguments
Applicant’s arguments, see pg 11, filed 01/11/2021, with respect to the drawing objections of claims 15-20 USC 112(d) rejections of claims 4, 7, and 14-20 have been fully considered and are persuasive.  The drawing objections of claims 15-20 and USC 112(d) rejections of claims 4, 6-10, and 14-20 have been withdrawn. 
Applicant's arguments with respect to the USC 112(d) rejections of claims 7-10 have been fully considered but they are not persuasive. Claim 7 has been amended to depend from claim 3. Claim 3 has been cancelled. Claim 8 has been amended to depend from cancelled claim 6. Claim 6 has been cancelled. Claims 9-10 depend from claim 8.
Applicant’s arguments, see pg 11-12, with respect to the rejection(s) of claim(s) 1-2, 7-10, and 13-20 under USC 103 have been fully considered and are persuasive.  Therefore, the 
Applicant’s arguments, see pg 14-15 and 17-18, with respect to the rejection(s) of claim(s) 11-12 under USC 103 have been fully considered but are not persuasive.
First in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., while the pitch value is claimed to be continuously variable throughout the proximal and distal strain regions individually, the spiral cut itself is not explicitly claimed to be continuous throughout all regions of the tube) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, it is unclear what advantage or criticality a “continuous” spiral has over a discontinuous spiral. A design choice which has no criticality or unexpected result over a slight structural difference is not considered patentably differentiable over the prior art (MPEP 2144.04).
Furthermore, US 20120116382 A1 to Ku, et al. explicitly describes slots (128) of deflection region 122a as arranged in “a spiral fashion”) [0154]. Furthermore, openings (130) of orientation region 122b can be skewed at an angle relative to orientation axis B-B, such as about 45 degrees [0173], in a spiral shape.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 depends from claim 3. Claim 3 has been cancelled. Claim 8 depends from claim 6. Claim 6 has been cancelled. Claims 9-10 depend from claim 8. Claim 12 depends from claim 0. There is no claim 0.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150342580 A1 to Clancy.
Regarding claim 1, Clancy teaches a flexible tube assembly comprising:
a flexible tube (700) having a proximal end (799) with a proximal strain relief section (775) and a distal end (710) with a distal strain relief section (795) [0042-0043] (Fig 7), the proximal strain relief section being located between the proximal end and the distal strain relief section and the distal strain relief section being located between the distal end and the proximal strain relief section [0042-0043] (Fig 7), the distal end defining an opening therein (shown at (730) in Fig 7), wherein:
the proximal strain relief section defines therein a spiral cut with a first continuously variable pitch that one of continuously increases and decreases from a first pitch value (2 mm) adjacent the proximal end to a second pitch value (1 mm) that is different from the first pitch value at a location intermediate (785) the proximal end and the distal end [0046]; and
the distal strain relief section defines therein the spiral cut with a second continuously variable pitch that one of increases and decreases oppositely to the first continuously variable pitch ([0046], pitch of section (795) oppositely increases from 1 mm to 2 mm at the distal-most point of section (795)); and
tubing (sealing member) disposed in an airtight manner over an exterior surface of at least the portion of the at least one of the proximal strain relief section and the distal strain relief section defining therein the spiral cut ([0046, 0056], sealing member may be disposed over any aperture in the proximal and/or distal section so as to provide an airtight seal to enable suction).



Regarding claim 7, Clancy anticipates all the limitations of claim [1], wherein the proximal strain relief section (775) and the distal strain relief (795) section are contiguous ([0046], proximal (775) and distal (795) sections are contiguous via intermediate section (785), as shown in Fig 7).

Regarding claim 8, Clancy anticipates all the limitations of claim [1], wherein the flexible tube has an intermediate section (795) disposed intermediate the proximal end (799) and the distal end (710) [0046] (Fig 7).

Regarding claim 9, Clancy anticipates all the limitations of claim 8, wherein the intermediate section (795) defines therein the spiral cut with a substantially constant pitch that has the second pitch value (1 mm) [0046] (Fig 7).

Regarding claim 10, Clancy anticipates all the limitations of claim 9, wherein the distal end (710, specifically 730) defines a tip configured to pierce tissue [0042] (Fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120116382 A1 to Ku, et al. (cited in previous Office Action, hereinafter Ku) in view of US 20140276051 A1 to Hoffman, et al. (cited in previous Office Action, hereinafter Hoffman), in further view of US 20170319776 A1 to Eisner, et al. (cited in previous Office Action, hereinafter Eisner).
Regarding claim 11, Ku teaches a flexible tube assembly [0153] comprising:
a flexible tube (122) having a proximal end with a proximal strain relief section (122c) and a distal end with a distal strain relief section (122a) [0153] (Fig 6A), the proximal strain relief section being located between the proximal end (126b) [0173] (Fig 6C) and the distal strain relief section [0173] (Fig 6C)  and the distal strain relief section being located between the distal end (126a) and the proximal strain relief section [0158] (Fig 6C), the proximal strain relief section defining therein a spiral cut (132) with a continuously variable pitch that varies from a first pitch value (132d at 0.08 in) to a second pitch value (pitch value “W’” of slots (130) in 
However, Ku does not teach the flexible tube assembly is a flexible needle;
the distal end defining a tip configured to pierce tissue; and
tubing disposed in an airtight manner over an exterior surface of the flexible needle from the proximal end to the distal end.
Hoffman teaches a flexible needle (comprising 702 and 704) [0115] (Fig 7); and
A distal end defines a tip configured to pierce tissue [0009].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Ku to have the flexible tube assembly be a flexible needle; and
the distal end defining a tip configured to pierce tissue; based on the teachings of Hoffman, because doing so would enable the device to obtain a tissue sample, as recognized by Hoffman [0009].
Eisner teaches a tubing (104) disposed in an airtight manner (relative to the outer environment to form a vacuum) over an exterior surface of at least a portion of a flexible tube (106) [0092, 0104] (Fig 1).


Regarding claim 12, Ku in view of Hoffman and Eisner teach all the limitations of claim [11], however Ku in view of Hoffman do not teach the tubing includes heatshrink tubing.
Eisner teaches tubing (vacuum tube 104) includes heatshrink tubing ([0095], thermoplastic elastomer is a specific type of heatshrink tubing).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Ku in view of Hoffman to have tubing including heatshrink tubing based on the teachings of Eisner, because doing so would make the device less susceptible to kinks and knots, as recognized by Eisner [0095].

Claims 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy in view of Ku.
Regarding claim 13, Clancy teaches a system [abstract] comprising:
A sheath (170) [0020] (Fig 1);
A flexible tube assembly (700) disposed in the sheath [0020, 0042-0043], the flexible tube assembly including:
A flexible tube (700) having a proximal end (799) with a proximal strain relief section (775) and a distal end (710) with a distal strain relief section (795) [0042-0043] (Fig 7), the 
the proximal strain relief section defines therein a spiral cut with a first continuously variable pitch that one of continuously increases and decreases from a first pitch value (2 mm) adjacent the proximal end to a second pitch value (1 mm) that is different from the first pitch value at a location intermediate (785) the proximal end and the distal end [0046]; and
the distal strain relief section defines therein the spiral cut with a second continuously variable pitch that one of increases and decreases oppositely to the first continuously variable pitch ([0046], pitch of section (795) oppositely increases from 1 mm to 2 mm at the distal-most point of section (795)); and
tubing (sealing member) disposed in an airtight manner over an exterior surface of at least the portion of the at least one of the proximal strain relief section and the distal strain relief section defining therein the spiral cut ([0046, 0056], sealing member may be disposed over any aperture in the proximal and/or distal section so as to provide an airtight seal to enable suction).
However, Clancy does not teach a medical device operatively coupled to the flexible tube.
Ku teaches a medical device (comprising 30 and 31) operatively coupled to a flexible tube (122) [0100, 0153, 0275] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Clancy to have a medical device operatively coupled to the flexible tube based on the teachings of Ku, because doing so would enable the device to provide a user 

Regarding claim 14, Clancy in view of Ku teach all the limitations of claim 13, and Clancy further teaches the tubing (sealing member) includes heatshrink tubing ([0056], fluorinated ethylene propylene (FEP) is a specific type of heatshrink tubing).

Regarding claim 15, Clancy in view of Ku teach all the limitations of claim 14, however Clancy does not teach the medical device includes a diagnostic medical device.
Ku teaches the medical device (26) includes a diagnostic medical device (specifically evaluation/feedback algorithms 31) [0275] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Clancy to have the medical device include a diagnostic medical device based on the teachings of Ku, because doing so would enable the device to provide a user with meaningful feedback that can be used in evaluating a given treatment, as recognized by Ku [0275].

Regarding claim 18, Clancy in view of Ku teach all the limitations of claim 13, however Clancy does not teach the medical device includes a therapeutic medical device.
Ku teaches the medical device (specifically 30) includes a therapeutic medical device ([0100, 0031], evaluation/feedback algorithms (31) can make or recommend adjustments to a therapy based on information gathered during the therapy) (Fig 22).


Regarding claim 20, Clancy in view of Ku teach all the limitations of claim 18, however Clancy does not teach:
the flexible tube is configured as an electrode; and
the therapeutic medical device includes an electrical power source.
Ku teaches the flexible tube is configured as an electrode ([0188], flexible tube (122) is configured as an electrode by comprising energy delivery elements (124)); and
the therapeutic medical device (26) includes an electrical power source [0098].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Clancy to have the flexible tube is configured as an electrode; and
the therapeutic medical device includes an electrical power source based on the teachings of Ku, because doing so would enable the device to electrically modulate neural fibers, as recognized by Ku [abstract].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy in view of Ku as applied to claim 15 above, and further in view of Hoffman.
Regarding claim 16, Clancy in view of Ku teach all the limitations of claim 15, and Clancy further teaches:
The flexible tube is configured as a flexible needle (stylet 730) [0042] (Fig 7).

Hoffman teaches a vacuum source (pump 712) [0117].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Clancy in view of Ku to have the diagnostic medical device includes a vacuum source based on the teachings of Hoffman, because Clancy of the Clancy/Ku combination teaches it tube is configurable for suction [0056], so using a vacuum source such as a pump or syringe such as those disclosed in Hoffman to provide that suction would have had the predictable result of a vacuum source driving the suction.

Regarding claim 17, Clancy in view of Ku, in further view of Hoffman teach all the limitations of claim 16, however Clancy in view of Ku do not teach the vacuum source includes a device chosen from a syringe and a vacuum pump.
Hoffman teaches a vacuum source (712) includes a device chosen from a syringe and a vacuum pump [0017].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Clancy in view of Ku to have the vacuum source includes a device chosen from a syringe and a vacuum pump based on the teachings of Hoffman, because Clancy of the Clancy/Ku combination teaches it tube is configurable for suction [0056], so using a vacuum source such as a pump or syringe such as those disclosed in Hoffman to provide that suction would have had the predictable result of a vacuum source driving the suction.

s 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clancy in view of Ku as applied to claim 18 above, and further in view of Eisner.
Regarding claim 19, Clancy in view of Ku teach all the limitations of claim 18, however Clancy in view of Eisner do not teach the therapeutic medical device includes a fluid source.
Eisner teaches a fluid source ([0011], liquid, such as water or saline solution for irrigation).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Clancy in view of Ku to have the therapeutic medical device include a fluid source based on the teachings of Eisner, because doing so would enable the device to perform a cleansing, as recognized by Eisner [0011].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791